EXHIBIT 10.23 AMENDMENT NO. 3 TO SECOND LIEN CREDIT AGREEMENT This AMENDMENT NO. 3 TO SECOND LIEN CREDIT AGREEMENT (this "AMENDMENT"), dated as of August 23, 2007, by and among RADNET MANAGEMENT, INC., a California corporation (the "BORROWER"), the other persons designated as Credit Parties on the signature pages hereof, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent ("AGENT") and the Persons signatory thereto from time to time as Lenders. Unless otherwise specified herein, capitalized terms used in this Amendment shall have the meanings ascribed to them in the Credit Agreement (each as hereinafter defined). RECITALS WHEREAS, the Borrower, the Credit Parties, Agent and Lenders have entered into that certain Second Lien Credit Agreement dated as of November 15, 2006 (as amended by that certain Limited Waiver and Amendment No. 1 to Second Lien Credit Agreement dated April 5, 2007 and that certain Amendment No. 2 to Second Lien Credit Agreement dated May 30, 2007 and as further amended, supplemented, restated or otherwise modified from time to time, the "CREDIT AGREEMENT"); and WHEREAS, the Borrowers, Agent and Requisite Lenders have agreed to the amendments as set forth herein; NOW THEREFORE, in consideration of the mutual execution hereof and other good and valuable consideration, the parties hereto agree as follows: AMENDMENTS TO CREDIT AGREEMENT. AMENDMENT TO CREDIT AGREEMENT. The Credit Agreement is hereby amended by replacing each occurrence of the words "Primedex Health Systems" with the word "RadNet" therein. AMENDMENT TO SECTION 4.9. SECTION 4.9 of the Credit Agreement is hereby amended and restated to read in its entirety as follows: "4.9 CASH MANAGEMENT SYSTEMS. Borrower shall, and shall cause each other Credit Party to, (i) enter into Control Agreements with respect to each deposit account maintained by Borrower or any Subsidiary of Borrower (other than (a) any payroll account or other disbursement account which is a zero balance account and (b) any account (a "GOVERNMENTAL ACCOUNT") into which amounts are paid by a governmental entity pursuant to one or more Health Care Laws) as of or after the Closing Date and (ii) cause all amounts on deposit in or credited to each Governmental Account to be transferred, every Business Day, to an account subject to a Control Agreement. Each such deposit account control agreement shall be in form and substance reasonably satisfactory to Agent." 1 AMENDMENT TO SECTION 5.1(F). SECTION 5.1(F) of the Credit Agreement is hereby amended by replacing the amount "$15,000,000" which appears therein with "$20,000,000". AMENDMENT TO SECTION 5.6(V). SECTION 5.6(V) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: "(v) the sum of all amounts payable in connection with any Permitted Acquisition (including the purchase price, all transaction costs and all Indebtedness, liabilities and Contingent Obligations incurred or assumed in connection therewith or otherwise reflected on a consolidated balance sheet of Borrower and Target) shall not exceed $12,000,000 (or an amount not to exceed $12,500,000 with respect to the Borg Acquisition) and the sum of such amounts payable in connection with all Permitted Acquisitions shall not exceed $50,000,000, and the portion thereof allocable to goodwill and intangible assets for all such Permitted Acquisitions during the term hereof shall not exceed $30,000,000." AMENDMENT TO SECTION 5.7. SECTION 5.7 of the Credit Agreement is hereby amended by inserting the following new clause (d): "(d) the Identified Sale-Leaseback." AMENDMENT TO SECTION 5.17. SECTION 5.17 of the Credit Agreement is hereby amended and restated to read in its entirety as follows: "5.17 SALE-LEASEBACKS. Other than the Identified Sale-Leaseback, the Credit Parties shall not and shall not cause or permit any of their Subsidiaries to engage in any sale-leaseback, synthetic lease or similar transaction involving any of its assets." AMENDMENT TO SECTION 5.20. SECTION 5.20 of the Credit Agreement is hereby amended by replacing the amount "$22,000,000" which appears therein with "$35,000,000". AMENDMENT TO SECTION 6.1(A). SECTION 6.1(A) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: "CAPITAL EXPENDITURE LIMITS. Holdings and its Subsidiaries on a consolidated basis shall not make Capital Expenditures during the following periods that exceed the aggregate amounts set forth opposite each of such periods (the "CAPEX LIMIT"): 2 MAXIMUM CAPITAL EXPENDITURES PERIOD PER PERIOD Fiscal Year 2007 $44,000,000 Fiscal Year 2008 $44,000,000 Fiscal Year 2009 $47,000,000 Fiscal Year 2010 and each Fiscal Year $47,000,000 thereafter PROVIDED, HOWEVER, that the Capex Limit referenced above will be increased in any period by an amount equal to 50% of the difference obtained by taking the Capex Limit for the immediately prior period (excluding any Capex Carry Over Amounts) MINUS the actual amount of any Capital Expenditures expended during such prior period (the "CAPEX CARRY OVER AMOUNT"), and for purposes of measuring compliance herewith, the Capex Carry Over Amount shall be deemed to be the last amount spent on Capital Expenditures in that succeeding period." AMENDMENT TO SECTION 6.2(E). SECTION 6.2(E) of the Credit Agreement is hereby amended by replacing the reference to "SECTIONS 6.2(A)(III) AND (B)" with "SECTIONS 6.2(A)(I) AND (B)" therein, replacing the word "Month" which appears therein with the word "Quarter" and by deleting the phrase "and the portion of the current Fiscal Quarter then elapsed" therein. AMENDMENT TO ANNEX A. ANNEX A of the Credit Agreement is hereby amended by inserting the following defined terms in their appropriate alphabetical order: "GOVERNMENTAL ACCOUNT HAS THE MEANING ASCRIBED TO IT IN SECTION 4.9." "IDENTIFIED SALE-LEASEBACK MEANS THE SALE-LEASEBACK OF ASSETS IDENTIFIED TO
